Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The preliminary amendment filed on 10/7/2019 has been entered.

Drawings Objection 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the razor cleaning device (cited in claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In the amendment to the specification dated 10/7/2019, the paragraph number [0001] is missing.
(2) In the amended paragraph, line 2, after “2017”, --, now U.S. Patent No. 10,434,671-- should be added.
(3) In the amended paragraph, line 4, after “2014”, --, now abandoned-- should be added.  
Appropriate correction is required.

Claim Objection 
Claims 11-19 are objected to because of the following informalities: 
(1) In claim 11, line 7, “beings” should read --being--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


          (1) In claim 4, line 2, “the soap bar” has no antecedent basis.  It appears claim 4 should depend from claim 3.

Claim Rejection - Nonstatutory Double Patenting
1.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.        Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-10 of U.S. Patent No. 9,630,333 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Both are claiming a travel razor comprising a body, a first blade, a water container, a sprayer and a shaving lubricant. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
3.        Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-11 of U.S. Patent No. 10,434,671 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Both are claiming a travel razor comprising a body, a first blade, a water container, a sprayer and a shaving lubricant. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
2.       Claims 1, 2, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennella et al. (U.S. Patent Application Publication No. 2004/0255465, hereinafter “Pennella”).
          Regarding claim 1, Pennella discloses a travel razor (8) comprising:

          a first razor blade (34) attached to the body (10);
          a water container (22) contained within the body (10), said water container (22) comprising a sprayer (24);
          a shaving lubricant (14) attached to the body (10).
          Regarding claim 2, Pennella’s razor (8) further comprises a second razor blade (34) attached to the body (10).
           Regarding claim 6, Pennella’s razor blade (34) is retraceable into the body (10) by means of a biasing member (BM, see Fig.3 as annotated below).

    PNG
    media_image1.png
    815
    678
    media_image1.png
    Greyscale

           Regarding claim 8, Pennella’s razor blade (34) is removable (i.e. it is a part of a razor cartridge 12 which can be removed from the body 10 and disposed of as desired, see paragraph [0017]).
          Regarding claim 9, Pennella’s water container (22) is refillable (see paragraph [0016], lines 13-14).
          Regarding claim 10, Pennella’s shaving lubricant (14) is refillable.

Claim Rejection - 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Orloff et al. (U.S. Patent Application Publication No. 2007/0011879, hereinafter “Orloff”) in view of Pennella et al. (U.S. Patent Application Publication No. 2004/0255465, hereinafter “Pennella”).
          Regarding claims 1 and 9, Orloff discloses a razor (20) comprising:
          a body (22);
          a first razor blade (72) attached to the body (22); and
          a shaving lubricant (48) attached to the body (22) substantially as claimed except for a water container contained within the body (22) and comprising a sprayer.
          Pennella teaches it is desirable to equip a razor (8) with a refillable water container (22) contained within a razor body (10) and comprising a sprayer (24) to facilitate applying water to a surface to be shaved during shaving.
          In view of Pennella’s teaching, it would have been obvious to one skilled in the art to modify Orloff by providing the razor (20) with a refillable water container and a sprayer for the advantage set forth.
          Regarding claim 2, Orloff’s razor (20) further comprises a second razor blade (72) attached to the body (22).
Regarding claim 3, Orloff’s shaving lubricant (48) is a soap bar (see paragraph [0013], lines 5-7), and a soap bar cap (44, see Fig.1) covering the soap bar (48).
          Regarding claim 4, Orloff’s soap bar (48) is retractable (see paragraph [0068]).
          Regarding claim 5, Orloff’s razor (20) as modified has the sprayer (24, referring to Pennella’s Fig.2) that can be covered by the cap (44, see Fig.1).
          Regarding claim 6, Orloff teaches having a razor blade cartridge (140 comprising blades) retractable into the razor body (see paragraph [0076] and Figs.6A-6B). 
          Regarding claim 7, Orloff shows a razor cap (44, see Fig.1) covering the razor blade (72).
          Regarding claim 8, Orloff’s razor blade (72) is removable since it is a part of a razor cartridge (40) which can be removed from the body (22) and disposed of as desired (see paragraph [0065]).
          Regarding claim 10, Orloff’s shaving lubricant (48) is deemed to be refillable since it is “press-fit” (see paragraph [0067], lines 14-15) just as that of Applicant’s (i.e. “friction fit”, see paragraph [0031] of the original specification).  It appears a new shaving lubricant can be refilled in Orloff’s razor by press fitting when the old one is exhausted.
3.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pennella et al. (U.S. Patent Application Publication No. 2004/0255465, hereinafter “Pennella”) in view of DeLong (U.S. Patent Application Publication No. 2010/0064521).
          Regarding claim 20, Pennella’s razor (8) as set forth shows all the claimed limitations except for a razor cleaning device.

          Thus, it would have been obvious to one of ordinary skill in the art to modify Pennella by providing the razor (8) with a razor cleaning device to allow a user to clean the razor when needed as taught by DeLong.
 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724